PER CURIAM.
The appellant seeks reversal of a delinquency order, on the ground on insufficiency of the evidence. The basis of the petition on which the order was entered was that the juvenile had engaged in shoplifting, the theft of a pair of shoes or boots from the store of J. C. Penney Co. On consideration of the record we hold the contention of the appellant that the evidence relating thereto was insufficient, is without merit. A security guard of the store who apprehended the appellant testified he observed the entire transaction, the taking of the shoes by the appellant from a counter in the store, the placing thereof in a bag and his departure from the store therewith without payment.
Affirmed.